         Case 1:20-cv-01881-LAP Document 25 Filed 05/20/20 Page 1 of 1

                                  UNITED STATES
                      SECURITIES AND EXCHANGE COMMISSION
                                  BOSTON REGIONAL OFFICE
                                 33 ARCH STREET, 24th FLOOR
                              BOSTON, MASSACHUSETTS 02110-1424
                                   TELEPHONE: (617) 573-8900
                                   FACSIMILE: (617) 573-4590

                                                    May 20, 2020

VIA ECF FILING

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

       Re:     SEC v. Feingold & Malnik, et al., 20-cv-01881 (UA)

Dear Judge Preska:

       The Commission writes to update the Court regarding the status of this civil action.

        As this Court is aware, on March 3, 2020, the Commission filed a complaint against
Tomer Feingold (“Feingold”) and Dov Malnik (“Malnik”), alleging that Feingold and Malnik
engaged in insider trading in violation of the federal securities laws. The complaint also named
several relief defendants, including Adamas Healthcare Fund (“Adamas Healthcare”). Today,
the Commission is moving to amend the complaint to allege additional trading by Feingold
and/or Malnik through Adamas Healthcare, as well as to clarify that certain trades previously
alleged to have effectuated by Feingold and/or Malnik through Adamas Healthcare Fund were
effectuated through an affiliated entity, Adamas Global. The proposed amended complaint,
attached as Exhibit A to the motion, does not add any additional parties or claims, nor does the
amended complaint include any securities not previously referenced in the original complaint.

       Since the summons has not yet been served on the defendants and/or the relief
defendants, the Commission is moving to amend the complaint as a matter of course in
accordance with Federal Rule of Civil Procedure 15(a)(1)(A). The Commission anticipates
requesting the issuance of summonses, at which point counsel will commence serving the
amended complaint.

       Thank you in advance for your consideration of this matter.

                                                    Sincerely,


                                                    Rua M. Kelly
